Citation Nr: 1728733	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  02-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from February 1980 to February 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, contains additional VA treatment records dated through May 2017.  

In an earlier November 2006 Board decision, the Board denied the Veteran's claim on appeal at that time for an increased rating for his low back disorder.  The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2008 Order, the Court vacated and remanded the Board's decision as to issue of an increased rating for the low back, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  Specifically, the April 2008 Joint Motion instructed the Board to secure Social Security Administration (SSA) disability records identified by the Veteran.  

Upon return from the Court, in February 2012 the Board issued a decision on the Veteran's low back claim.  At that time, the Board added the TDIU issue to the appeal, and remanded the TDIU issue for further development.  The case has been returned to the Board for further appellate consideration.  

With regard to the TDIU issue, during the course of the now resolved increased rating appeal for the low back, the Veteran submitted evidence of unemployability due to his service-connected low back disability (see e.g., February 2011 SSA medical evaluation; March 2011 VA spine examination; and April 2013 VA vocational rehabilitation note on Virtual VA), such that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal (in fact, as noted above, the Board added the TDIU issue to the appeal in the earlier February 2012 Board remand).  Moreover, the RO itself developed and addressed and adjudicated the TDIU issue in the most recent August 2016 Supplemental Statement of the Case (SSOC).  

Finally, the Veteran requested a Travel Board hearing before a Veterans Law Judge for the TDIU issue on appeal.  Accordingly, a Travel Board hearing was scheduled by the RO for February 2017.  However, the Veteran cancelled that request in a January 2017 letter from his attorney.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The TDIU appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, VA treatment records document that the Veteran has undergone training or counseling under VA's Chapter 31 vocational rehabilitation program for his service-connected low back disability.  See April 1990 Vocational Rehabilitation Application; March 2002 VA Voc. Rehab. & Employment letter; April 2013 VA vocational rehabilitation note on Virtual VA.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  In the present case, any Chapter 31 vocational rehabilitation records may pertain to the Veteran's TDIU claim being remanded.  Therefore, the AOJ should secure any Chapter 31 vocational rehabilitation folder including any counselor's assessment, and associate it with the claims folder.   

Second, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

In this regard, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

At present, the Veteran is service-connected for the following disabilities: myofascial back pain syndrome, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; and residuals of a corneal scar in the left eye, rated as 0 percent disabling.  The combined service-connected disability rating is 50 percent, with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Prior to February 3, 2011, the Veteran's combined rating was only 20 percent.  Therefore, the Veteran has not met the schedular percentages for TDIU during the course of the appeal - his combined rating has been either at 50 percent or 20 percent.  38 C.F.R. §§ 4.16(a), 4.25. 

With regard to an extraschedular rating, if a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See again Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).      

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns from the Director.  In fact, the Court has specifically held that, although the Board is precluded from initially assigning an extraschedular rating on its own, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1), once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.

The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  It is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b).  

In this regard, in the present case, there is plausible evidence of record that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected low back and associated lower extremity radiculopathy disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.  See Bowling, 15 Vet. App. at 10.  

In particular, the Veteran is 55 years of age.  He has a high school education, but also took two years of classes in technical college.  He last worked full-time in the carpentry field in 1990.  He also has prior experience in construction and as a security guard.  However, from 1990 to 2010, the Veteran was incarcerated for 20 years for a homicide he committed.  He was released from prison in 2010.  In 2011, he was determined to be disabled by the SSA due to his nonservice-connected paranoid schizophrenia.  VA treatment records dated from 2011 to 2017 also document that he has been hospitalized over 10 times for his schizophrenia and a substance abuse disorder.  He has a history of homelessness as well.  

As to the plausible evidence of unemployability, as early as a February 1990 VA spine examination, the record notes the Veteran quit the carpentry work he was engaging in due to low back pain.  He submitted buddy statements in May 2004 observing that the Veteran cannot work for more than 1/2 hour in the prison kitchen because he cannot stand any longer due to his low back pain.  He has submitted various personal statements indicating that due to his service-connected low back, he cannot perform any job involving physical labor for which he was trained.  Several other VA examinations and treatment records provide evidence in support of difficulty obtaining gainful employment due to his service-connected low back - see, e.g., March 2002 VA letter from VA Voc. Rehab. & Employment; March 2006 VA spine examination; February 3, 2011 SSA medical evaluation for the low back; March 2011 VA spine examination; May 2011 VA physician admission evaluation note on Virtual VA; May 2012 TDIU application; April 2013 VA vocational rehabilitation note on Virtual VA; July 2013 VA social work note on Virtual VA.  In contrast, there is also medical evidence against the Veteran's TDIU claim, or evidence showing that his nonservice-connected schizophrenia and substance abuse disorder prevents him from working - see, e.g., February 2011 SSA psychological evaluation; March 2011 SSA determination; August 2016 VA spine examination; November 2016 VA SATP consult on Virtual VA. 

In light of the plausible evidence of unemployability discussed above, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b), as the result of the service-connected low back and associated lower extremity radiculopathy disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the Veteran's complete Chapter 31 vocational rehabilitation folder, if it exists, including any counselor's assessment and associate it with the claims folder.  VA treatment records document that the Veteran has undergone training or counseling under VA's Chapter 31 vocational rehabilitation program for his service-connected low back disability.  See April 1990 Vocational Rehabilitation Application; March 2002 VA Voc. Rehab. & Employment letter; April 2013 VA vocational rehabilitation note on Virtual VA.  

2.  After any additional records are associated with the claims file, the AOJ should submit the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities should be considered (i.e., his low back myofascial back pain syndrome, bilateral lower extremity radiculopathy, and left eye corneal scar).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  Furthermore, the effects of any medications taken to treat service-connected disabilities should be taken into account.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

The AOJ is advised not to consider whether an extraschedular evaluation is warranted for the Veteran's service-connected low back disability, under 38 C.F.R. § 3.321(b), as this issue is not presently on appeal.  

In rendering the above opinion, the Director of Compensation Service should consider and address the following plausible evidence of unemployability due to the Veteran's service-connected disabilities, in addition to evidence against: 

* As to background information, the Veteran is 55 years of age.  He has a high school education, but also took two years of classes in technical college.  He last worked full-time in the carpentry field in 1990.  He also has prior experience in construction and as a security guard.  However, from 1990 to 2010, the Veteran was incarcerated for 20 years for a homicide he committed.  He was released from prison in 2010.  In 2011, he was determined to be disabled by the SSA due to nonservice-connected paranoid schizophrenia.  VA treatment records dated from 2011 to 2017 also document that he was been hospitalized over 10 times for his schizophrenia and a substance abuse disorder.  He has a history of homelessness.  

* As to the plausible evidence of unemployability, as early as a February 1990 VA spine examination, the record notes the Veteran quit the carpentry work he was engaging in due to low back pain.  He submitted buddy statements in May 2004 observing that the Veteran cannot work for more than 1/2 hour in the prison kitchen because he cannot stand any longer due to his low back pain.  He has submitted various personal statements indicating that due to his service-connected low back, he cannot perform any job involving physical labor for which he was trained.  Several other VA examinations and treatment records provide evidence in support of difficulty obtaining gainful employment due to his service-connected low back - see, e.g., March 2002 VA letter from VA Voc. Rehab. & Employment; March 2006 VA spine examination; February 3, 2011 SSA medical evaluation for the low back; March 2011 VA spine examination; May 2011 VA physician admission evaluation note on Virtual VA; May 2012 TDIU application; April 2013 VA vocational rehabilitation note on Virtual VA; and July 2013 VA social work note on Virtual VA.  

* In contrast, there is also medical evidence against the Veteran's TDIU claim, or evidence showing that his nonservice-connected schizophrenia and substance abuse disorder prevents him from working - see, e.g., February 2011 SSA psychological evaluation; March 2011 SSA determination; August 2016 VA spine examination; November 2016 VA SATP consult on Virtual VA. 

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


